Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-25 and 33 in the reply filed on 3/25/2021 is acknowledged.  The traversal is on the ground(s) that search and examination of the entire application would not place a serious burden on the examiner.  This is not found persuasive because each invention would have to be considered and searched separately, thereby impose a serious burden to the examiner. Claim 24 is withdrawn from consideration as being classified in class B24D 18/0009 same as claim 26.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-11, 17-18, 25 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al (USP 9,227,294). Cheng et al discloses a polishing pad 63 and a manufacturing method of the polishing pad 63 comprising a polishing layer comprising a polishing surface and a back surface having at least one protrusion 15, at least one detection window 66 disposed at a location corresponding to the protrusion 15 in the polishing layer, wherein the protrusion 15 surrounds the window 66, wherein the polishing layer and a side of the detection window 66 are bonded to each other, wherein the thickness of the detection window 66 greater than a thickness corresponding to a region outside the protrusion 15, wherein the detection window 66 and the protrusion have the same shape, wherein the axis of the detection window can be disposed in a radius direction of the polishing layer (note Fig. 3, col. 6, lines 53-62).
Allowable Subject Matter
Claims 3-5 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892. The references are cited to show polishing pads having detection windows.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dung Van Nguyen/Primary Examiner, Art Unit 3723